DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2 recites the limitation "the first speed of the pressurizing roller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, line 1, it is unclear what linear velocity is being claimed.  Although the target substrate and transferring film each travel at a linear velocity it is unclear whether the claimed linear velocity is any of these.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the admitted prior art or Fischer et al. (United States Patent #9,673,170).   The admitted prior art (Instant Specification, pages 2-3, Fig. 1) and Fischer et al. (Figs. 2C-2F) each show an electronic product including a micro device transferred by from a tape to a substrate.  Although the transfer method in the admitted prior art and Fischer et al. are different from the claimed method, the product of each is the same; the transfer method does not create a different product than the prior art.

Allowable Subject Matter

Claims 1 and 3-14 are allowed.

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either alone or in combination shows the instantly claimed method or apparatus for transferring a micro device.  Japanese Patent Publications JP2003-017549A and JP2004-312666A each show a micro device method and apparatus similar to applicant’s invention but neither shows the claimed limitation of a pressurizing roller pressurizing an upper transferring film fed after forming a bent circular arc in the transferring film.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is more than 150 words long.  Correction is required.  See MPEP § 608.01(b).


The disclosure is objected to because of the following informalities: On page 9, line 21 “6 and 7” should be replaced with ‘6a, 6b, 6c, 7a, 7b, and 7c’.  
Appropriate correction is required.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsujimoto et al. (United States Patent Application Publication #2007/0235131) and Kobayashi (United States Patent #8,171,977) each show apparatuses for peeling a sheet from a substrate using a tape which is formed into a bent circular arc comprising a pressurizing roller pressurizing an upper peeling film fed after forming a bent circular arc in the peeling film.
Berger (United States Patent Application Publication # 2008/0302480) shows an apparatus for peeling a sheet from a substrate using a tape which is formed into a bent circular arc comprising a pressurizing rod disposed inside the bent circular arc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A OSELE whose telephone number is (571)272-1235.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 29, 2021